Exhibit 10.2(d)

PUMA BIOTECHNOLOGY, INC.

2011 INCENTIVE AWARD PLAN

PERFORMANCE SHARE AWARD GRANT NOTICE

Puma Biotechnology, Inc., a Delaware corporation, (the “Company”), pursuant to
the Puma Biotechnology, Inc. 2011 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the individual listed below (the
“Participant”), in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, a Performance Share Award (the “Performance Shares”).
This Performance Share Award represents the right to receive a range of shares
of Common Stock (as defined in the Plan) (“Shares”) based on the attainment of
stock price objectives over the applicable vesting period. This award is subject
to all of the terms and conditions set forth herein and in the Performance Share
Award Agreement attached hereto as Exhibit A (the “Performance Share Award
Agreement”) and the Plan, each of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Performance Share Award Grant Notice (the “Grant
Notice”) and the Performance Share Award Agreement attached hereto as Exhibit A
(together with the Grant Notice, the “Agreement”).

 

Participant:      [                                         ] Grant Date:     
[                    ] Maximum Number of Performance Shares:     
[                    ] Performance Goals:      Except as otherwise set forth in
the Performance Share Award Agreement, the Participant is eligible to receive
Shares based upon the Company’s attainment, during the Performance Period, of
the Performance Goal as of each Vesting Date as set forth in Section 2.2 of the
Performance Share Award Agreement. Termination:      This Performance Share
Award shall terminate, and the Participant shall forfeit all then-unvested
Performance Shares (after taking into consideration any accelerated vesting that
may occur in connection with such termination of employment, if any), in each
case, upon the Participant’s termination of employment.

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan and this Agreement.
The Participant has reviewed this Agreement and the Plan in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of this Grant Notice, the
Performance Share Award Agreement and the Plan. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan or this
Agreement. In addition, by signing below, the Participant also agrees that,
unless otherwise determined by the Administrator, the Company shall satisfy any
withholding obligations in accordance with Section 3.4 of the Performance Share
Award Agreement by withholding Shares otherwise issuable to the Participant in
connection with the vesting and/or payment of the Performance Shares. If the
Participant is married, his or her spouse has signed the Consent of Spouse
attached to this Agreement as Exhibit B.



--------------------------------------------------------------------------------

PUMA BIOTECHNOLOGY, INC.:     PARTICIPANT: By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

      Address:  

 

    Address:  

 

 

 

     

 



--------------------------------------------------------------------------------

EXHIBIT A

TO PERFORMANCE SHARE AWARD GRANT NOTICE

PERFORMANCE SHARE AWARD AGREEMENT

Pursuant to this Agreement, the Company hereby grants to the Participant the
Performance Shares pursuant to the terms and conditions set forth in this
Agreement.

ARTICLE 1.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “Baseline Stock Price” shall mean $[        ].

(b) “Grant Date” shall be the date set forth in the Grant Notice.

(c) “Maximum Stock Price” shall mean $[        ].

(d) “Performance Goal” shall mean, with respect to a Vesting Date, the
achievement of a Fair Market Value on such Vesting Date that is greater than the
Baseline Stock Price.

(e) “Performance Period” shall mean the period beginning on the Grant Date and
ending on [        ].

(f) “Reference Number” shall mean [        ], as may be adjusted by the
Administrator in connection with any accelerated vesting, if any.

(g) “Vesting Date” shall mean [        ] of each of [        ],[        ] and
[        ], or any earlier date on which accelerated vesting may occur, as
determined in the sole discretion of the Administrator.

1.2 Incorporation of Terms of Plan. The Performance Shares are subject to the
terms and conditions of the Plan, which are incorporated herein by reference.
Except as expressly indicated herein, in the event of any inconsistency between
the Plan and this Agreement, the terms of the Plan shall control.

ARTICLE 2.

PERFORMANCE SHARES

2.1 Grant of Performance Shares. In consideration of the Participant’s past
and/or continued employment with the Company or an Affiliate and for other good
and valuable consideration, effective as of the Grant Date, the Company grants
to the Participant an award of Performance Shares (this “Award”) as set forth in
the Grant Notice, upon the terms and conditions set forth in the Plan and this
Agreement.

 

A-1



--------------------------------------------------------------------------------

2.2 Vesting; Payment.

(a) Vesting. Subject to and conditioned upon the Participant’s continued
employment with the Company or an Affiliate of the Company through an applicable
Vesting Date, a number of Performance Shares shall vest and become payable on
such Vesting Date equal to the product, rounded down to the nearest whole Share,
of: (i) the Reference Number (as may be adjusted by the Administrator in
connection with any accelerated vesting, if any), times (ii) the difference
obtained by subtracting (A) the lesser of the Maximum Stock Price and the Fair
Market Value as of such Vesting Date, minus (B) the Baseline Stock Price,
divided by (iii) the Fair Market Value as of such Vesting Date. For the
avoidance of doubt, if the Baseline Stock Price is equal to or exceeds the Fair
Market Value as of such Vesting Date, then no Performance Shares shall vest or
become payable on or in connection with such Vesting Date.

(b) Payment. To the extent that any Performance Shares vest and become payable
on any Vesting Date, such Performance Shares shall be paid in whole Shares on or
within thirty (30) days after the applicable Vesting Date. The Company shall
deliver any Shares payable pursuant to this Section 2.2(b) (if any) to the
Participant either by delivering one or more certificates for such Shares or by
entering such Shares in book entry form, as determined by the Administrator in
its sole discretion.

(c) Performance Share Maximum. Notwithstanding the foregoing or anything
contained herein, the maximum number of Performance Shares that may vest and
become payable hereunder (and the corresponding maximum number of Shares that
may be delivered hereunder) shall not exceed the Maximum Number of Performance
Shares set forth on the Grant Notice.

2.3 Forfeiture.

(a) Termination of Employment. In the event that the Participant experiences a
termination of employment during the Performance Period, any Performance Shares
that have not vested and become payable as of such termination of employment
(after taking into consideration any accelerated vesting that may occur in
connection with such termination, if any) shall thereupon automatically be
forfeited by the Participant as of the date of termination and the Participant’s
rights and interests in any such Performance Shares and such portion of the
Award shall thereupon lapse and expire.

(b) Expiration of Performance Period. Any Performance Shares that have not
vested and become payable as of the expiration of the Performance Period on
[                ] (after taking into consideration any vesting that may occur
on such Vesting Date), to the extent not previously forfeited, shall
automatically be forfeited by the Participant upon the expiration of the
Performance Period and the Participant’s rights and interests in any such
Performance Shares and such portion of the Award shall thereupon lapse and
expire.

2.4 Rights as Stockholder. The holder of the Performance Shares shall not be,
nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the Performance Shares and any Shares underlying the Performance Shares and
deliverable hereunder unless and until such Shares shall have been issued by the
Company and held of record by such holder (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company).

 

A-2



--------------------------------------------------------------------------------

ARTICLE 3.

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret, amend or revoke any such rules. Without limiting the
generality of the foregoing, all determinations, interpretations and assumptions
relating to the calculation and payment of the Performance Shares shall be made
by the Administrator. All actions taken and all interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon the Participant, the Company and all other interested persons. No
member of the Administrator or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Performance Shares.

3.2 Grant is Not Transferable. During the lifetime of the Participant, the
Performance Shares may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the Shares underlying the Performance Shares have been issued. Neither the
Performance Shares nor any interest or right therein shall be liable for the
debts, contracts or engagements of the Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

3.3 Adjustments. The Participant acknowledges that this Award and the
Performance Shares are subject to amendment, modification and termination in
certain events as provided in this Agreement and Article 13 of the Plan.

3.4 Tax Withholding. The Company or its Affiliates shall be entitled to require
a cash payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to the grant, vesting or payment of
the Award. In satisfaction of the foregoing requirement with respect to the
grant, vesting or payment of the Award, unless otherwise determined by the
Administrator, the Company or its Affiliates shall withhold Shares otherwise
issuable under the Award having a fair market value equal to the sums required
to be withheld by federal, state and/or local tax law. The number of Shares
which shall be so withheld in order to satisfy such federal, state and/or local
withholding tax liabilities shall be limited to the number of shares which have
a fair market value on the date of withholding equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state and/or local tax purposes that are applicable to such supplemental taxable
income. Notwithstanding any other provision of this Agreement, the Company shall
not be obligated to deliver any certificate representing Shares to the
Participant or the Participant’s legal representative or to enter any such
Shares in book entry form unless and until the Participant or the Participant’s
legal representative, as applicable, shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of the Participant resulting from the grant or vesting of the Award or
the issuance of Shares hereunder.

3.5 Conditions to Delivery of Shares. The Shares deliverable under this Award
may be either previously authorized but unissued Shares, treasury Shares or
Shares purchased on the open market. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares under this Award prior
to fulfillment of the conditions set forth in Section 11.4 of the Plan.

 

A-3



--------------------------------------------------------------------------------

3.6 Notices. Any notice to be given under the terms of this Agreement shall be
addressed to the Company in care of the Secretary of the Company at the
Company’s principal office (or the Secretary’s email), and any notice to be
given to the Participant shall be addressed to the Participant’s last address
reflected on the Company’s records (or the Participant’s Company email or, if
the Participant no longer has a Company email address, to the email address
provided by the Participant at the time of his or her Termination of Service).
Any notice shall be deemed duly given when sent via email or when sent by
reputable overnight courier or by certified mail (return receipt requested)
through the United States Postal Service.

3.7 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.8 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.9 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder, and
state securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Award is granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

3.10 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.

3.11 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 hereof, this Agreement shall
be binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.

3.12 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

3.13 No Continued Service. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue to serve as an Employee or other
service provider of the Company or any of its Affiliates or shall interfere with
or restrict in any way the rights of the Company and its

 

A-4



--------------------------------------------------------------------------------

Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

3.14 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.

3.15 Section 409A. The Performance Shares are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof,
“Section 409A”). However, notwithstanding any other provision of the Plan or
this Agreement, if at any time the Administrator determines that the Performance
Shares (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify the Participant or any other person for
failure to do so) to adopt such amendments to the Plan or this Agreement, or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the
Administrator determines are necessary or appropriate for the Performance Shares
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

3.16 Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Shares issuable hereunder.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

TO PERFORMANCE SHARE AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                     , spouse of                     , have read and approve
the Performance Share Award Grant Notice (the “Grant Notice”) to which this
Consent of Spouse is attached and the Performance Share Award Agreement (the
“Agreement”) attached to the Grant Notice. In consideration of issuing to my
spouse the shares of the common stock of Puma Biotechnology, Inc. set forth in
the Grant Notice, I hereby appoint my spouse as my attorney-in-fact in respect
to the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of Puma Biotechnology, Inc. issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

 

Dated:  

 

     

 

        Signature of Spouse

 

B-1